                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

ELIZABETH WRIGHT,

      Plaintiff,                                      Case No. 21-cv-10871
                                                      Hon. Matthew F. Leitman
v.

LOUIS DEJOY,
Postmaster General of the United States,

     Defendant.
__________________________________________________________________/

         ORDER DENYING WITHOUT PREJUDICE PLAINTIFF’S
             MOTION TO APPOINT COUNSEL (ECF No. 2)

      In this pro se action, Plaintiff Elizabeth Wright alleges that Defendant Louis

DeJoy wrongly denied her application for disability retirement. (See Compl., ECF

No. 1.) Wright has now requested that the Court appoint her counsel. (See Mot.,

ECF No. 2.)

      Pursuant to 28 U.S.C. § 1915, “[t]he court may request an attorney to represent

any person unable to afford counsel.” 28 U.S.C. § 1915(e)(1) (emphasis added).

“Appointment of counsel in a civil case is not a constitutional right. It is a privilege

that is justified only by exceptional circumstances.” Lavado v. Keohane, 992 F.2d

601, 605-06 (6th Cir. 1993) (internal quotations and citations omitted). See

also Lanier v. Bryant, 332 F.3d 999, 1006 (6th Cir. 2003) (affirming order denying

prisoner’s motion to appoint counsel in civil action).       Relevant considerations
include the type of case, the plaintiff’s ability to represent herself, the complexity of

the factual and legal issues involved, and the claim’s relative merits. See Lavado,

992 F.2d at 605-06.

       Here, Wright has not established that “exceptional circumstances” warrant the

appointment of counsel. Nor has she shown that she is unable to represent herself

in this action. Thus, the Court is not persuaded that the appointment of counsel is

necessary or appropriate at this time.

       For all of the reasons stated above, Wright’s motion to appoint counsel (ECF

No. 2) is DENIED WITHOUT PREJUDICE. Wright may renew her motion, if

appropriate, at a later stage of this litigation.

       IT IS SO ORDERED.

                                          s/Matthew F. Leitman
                                          MATTHEW F. LEITMAN
                                          UNITED STATES DISTRICT JUDGE

Dated: May 6, 2021


I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on May 6, 2021, by electronic means and/or ordinary mail.

                                          s/Holly A. Monda
                                          Case Manager
                                          (810) 341-9764
